

AMENDMENT NO. 3 TO THE
POOLING AND SERVICING AGREEMENT


THIS AMENDMENT NO. 3 (this "Amendment") is made as of July 17, 1998, by and
among Navistar Financial Securities Corporation, a Delaware corporation
("NFSC"), Navistar Financial Corporation, a Delaware corporation ("NFC"), and
The Bank of New York, as Master Trust Trustee (the "Master Trust Trustee").


NFSC, as Seller, NFC, as Servicer, The Chase Manhattan Bank (formerly known as
Chemical Bank), as 1990 Trust Trustee, and the Master Trust Trustee are parties
to a Pooling and Servicing Agreement, dated as of June 8, 1995, and amended by
Amendment No. 1, dated as of September 12, 1995 and by Amendment No. 2, dated
March 27, 1996 (as amended, the "Pooling and Servicing Agreement").   In order
to (i) include within the definition of Eligible Investments certain additional
investments and (ii) change the concentration of Eligible Investments allowed in
the Series Principal Account, Excess Funding Account, Negative Carry Account and
the Liquidity Reserve Account, the Seller, the Servicer and the Master Trust
Trustee have agreed to amend the Pooling and Servicing Agreement in the manner
set forth herein.  Capitalized terms used herein but not otherwise defined have
the meanings set forth in the Pooling and Servicing Agreement.


1.           Amendment to Section 1.01.   The definition of "Eligible
Investments" in Section 1.01 of the Pooling and Servicing Agreement is hereby
deleted in its entirety and replaced with the following:


“Eligible Investments” shall mean


       (a)     book-entry securities, negotiable instru­ments or securities
represented by instruments in bearer or regis­tered form having (except in the
case of clauses (iv) or vii)  below) remaining maturities occurring not later
than the Distribution Date next succeeding the Master Trust Trustee's
acquisition thereof, except as otherwise described herein or the related
Supplement, that evidence:


( i )           direct obligations of, and obligations fully guaran­teed as to
timely payment by, the United States of America;


(ii)           demand deposits, time deposits or certificates of deposit of, or
bankers' acceptances issued by, any depository institution or trust company
incorporated under the laws of the United States of America or any state thereof
(or any domestic branch of a foreign bank) and subject to supervision and
examination by federal or state banking or depository institution authorities;
provided, however, that at the time of the Master Trust's investment or
contractual commitment to invest therein, the commercial paper or other
short-term unsecured debt obligations (other than such obligations the rating of
which is based on the credit of a person or entity other than such depository
institution or trust company) of such depository institution or trust company
shall have a credit rating not lower than the highest investment category for
short term unsecured debt obligations granted by the applicable Rating Agency
from each Rating Agency then Rating the affected Series of Investor
Certificates;


E-28

--------------------------------------------------------------------------------


(iii)           com­mer­cial paper having, at the time of the Master Trust's
investment or contractual commitment to invest therein, a rating not lower than
the highest investment category for short term unsecured debt obligations
granted by the applicable Rating Agency from each Rating Agency then Rating the
affected Series of Investor Certificates;
 
(iv)           except during an Investment Period, investments in money market
funds or common trust funds having a rating not lower than the highest
investment category for short term unsecured debt obligations granted by the
applicable Rating Agency from each Rating Agency then Rating the affected Series
of Investor Certificates or otherwise approved in writing by each of such Rating
Agencies (including funds for which the Master Trust Trustee or the 1990 Trust
Trustee or any of their respective affiliates is investment manager or advisor,
so long as such fund shall have such rating);


(v)           repurchase obligations (x) with respect to any security that is a
direct obligation of, or fully guaranteed by, the United States of America or
any agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case, entered
into with a depository institution or trust company (acting as principal)
described in clause (ii) or (y) the counterparty for which has a rating not
lower than the highest investment category for short term unsecured debt
obligations granted by the applicable Rating Agency from each Rating Agency then
Rating the affected Series of Investor Certificates, the collateral for which is
held by a custodial bank for the benefit of the Trust or the Indenture Trustee,
is marked to market daily and is maintained in an amount that exceeds the
amounts of such repurchase obligation, and which required liquidation of the
collateral immediately upon the amount of such collateral being less than the
amount of such repurchase obligation (unless the counterparty immediately
satisfies the repurchase obligation upon being notified of such shortfall); or


(vi )  commercial paper master notes where the issuer has, at the time of the
Master Trust’s investment or contractual commitment to invest therein, a rating
not lower than the highest investment category for short term unsecured debt
obligations granted by the applicable Rating Agency from each Rating Agency then
Rating the affected Series of Investor Certificates; or
 
E-29

--------------------------------------------------------------------------------



(vii ) with respect to the Excess Funding Account only, obligations of a trust
(the assets of which consist solely of Investor Certificates issued by the
Master Trust and of one or more liquidity swap arrangements for the benefit of
investors in such trust) having, at the time of the Master Trust’s investment or
contractual commitment to invest therein, a rating not lower than the highest
rating category for short term unsecured debt obligations granted by the
applicable Rating Agency from each Rating Agency then Rating the affected Series
of Investor Certificates; and


(b)  any other investment consisting of a financial asset that by its terms
converts to cash within a finite period of time, provided that the Rating Agency
Condition is satisfied.


Unless the Rating Agency Condition is satisfied, Eligible Investments of funds
in the Series Principal Account, Excess Funding Account, Negative Carry Reserve
Fund and the Liquidity Reserve Account will be subject to the following
additional restrictions:  (x) no more than the greater of (A) $1,000,000 and (B)
20% of the aggregate Eligible Investments in all such accounts collectively
shall be obligations of or investments in any single issuer (except that such
20% limitation shall not apply to Eligible Investments of the type specified in
clause (a)(i) or, with respect to the Excess Funding Account, Eligible
Investments of the type specified in clauses (a)(iv) or (a)(vii)); and (y) each
Eligible Investment shall be denominated and be payable solely in U.S. dollars,
shall bear interest at a specified rate that is, or is based upon, LIBOR or a
commercial paper rate, shall entitle the holder to a fixed principal amount at
maturity and shall have a yield that is not inversely or disproportionately
affected by changes in interest rates.


2.           Amendment to Section 4.02.  Clause (b)(ii) of Section 4.02 of the
Pooling and Servicing Agreement is deleted in its entirety and replaced with the
following:


"(ii )           Funds on deposit in the Excess Funding Account overnight or for
a longer period shall at all times be invested by the Master Trust Trustee in
Eligible Investments at the direction of the Servicer or its agent, subject to
the restrictions set forth below and in Section 4.06.  Except as otherwise
permitted by the Rating Agencies then rating the Investor Certificates and
except for Eligible Investments of the type specified in clause (vii) of the
definition of Eligible Investments, any Eligible Investments with a stated
maturity shall mature no later than the following Transfer Date.  Net interest
and earnings (less investment expenses) on funds on deposit in the Excess
Funding Account shall be included in the calculation of Investment Income for
the relevant Due Period."

E-30

--------------------------------------------------------------------------------





3.           Miscellaneous.  This Amendment shall be construed in accordance
with the internal laws of the State of Illinois, without reference to its
conflict of law provisions, except that the obligations, rights and remedies of
the Master Trust Trustee shall be determined in accordance with the internal
laws of the State of New York, without regard to conflict of law
provisions.  This Amendment may be executed in two or more counterparts, each of
which shall be an original, but all of which together constitute one and the
same instrument.  The provisions of this Amendment shall be deemed to be
incorporated in, and made a part of, the Pooling and Servicing Agreement; and
the Pooling and Servicing Agreement, as amended by this Amendment, shall be
read, taken and construed as one and the same instrument.  Promptly after the
execution of this Amendment the Master Trust Trustee shall furnish written
notification of the substance of this Amendment to each Investor
Certificateholder.





E-31

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to the
Pooling and Servicing Agreement to be duly executed by their respective officers
as of the date first written above.


NAVISTAR FINANCIAL SECURITIES CORPORATION
as Seller




By:  ______________________________________


Its:  ______________________________________




NAVISTAR FINANCIAL CORPORATION
as Servicer


By:  ______________________________________


Its:  ______________________________________




THE BANK OF NEW YORK
as Master Trust Trustee


By:  ______________________________________


Its:  ______________________________________



E-32

--------------------------------------------------------------------------------


